United States Court of Appeals
                      For the First Circuit


No. 17-9002

  IN RE: KIMMY R. JACKSON, a/k/a Kimmy R. Jackson-Lupoli, a/k/a
                          Kimmy Lupoli,

                             Debtor.


                       KIMMY RENE JACKSON,

                            Appellant,

                                v.

 ING BANK, FSB; CAPITAL ONE, N.A.; BANK OF AMERICA, N.A.; HARMON
           LAW OFFICES, P.C.; PORTNOY & GREENE, P.C.,

                            Appellees.


                   APPEAL FROM THE UNITED STATES
         BANKRUPTCY APPELLATE PANEL FOR THE FIRST CIRCUIT


                              Before

                      Howard, Chief Judge,
                  and Thompson, Circuit Judge.*


     David G. Baker for appellant.
     David Himelfarb for appellees ING Bank, FSB and Capital One,
N.A.; Connie Flores Jones for appellee Bank of America, N.A.; Kurt
R. McHugh, with whom Robert M. Mendillo was on brief, for appellee

     * Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion in this case. The remaining two
panelists therefore issued the opinion pursuant to 28 U.S.C.
§ 46(d).
Harmon Law Offices, P.C.


                           February 22, 2021
            HOWARD,     Chief   Judge.          This   appeal       arises    from   two

attempts to foreclose the mortgage on a condominium that appellant

Kimmy R. Jackson purchased over a decade ago.                         Jackson sought

relief in the bankruptcy court, asserting a range of claims against

the   financial   institutions        and      law   firms   connected        with   the

foreclosures.     The bankruptcy court found a subset of Jackson's

claims    meritorious,     declaring       the   first      foreclosure       void   and

awarding her some damages, but it scrapped the remainder of her

claims.    Because Jackson's challenges to the bankruptcy court's

decisions are largely waived and otherwise baseless, we affirm.

                                          I.

                                          A.

            In 2004, Jackson borrowed $220,000 from Countrywide Home

Loans, Inc. ("Countrywide") to purchase a condominium at 700

Wellman Avenue, Unit 316, North Chelmsford, Massachusetts (the

"property").      She     executed    a     promissory       note    to   Countrywide

memorializing the       thirty-year interest-only loan, whose terms

included a fixed 5% interest rate for the first five years then

(as of March 1, 2009) a yearly adjustable rate pegged at the LIBOR

plus 2.250%, rounded to the nearest 0.125%.                  As security, Jackson

granted    a   mortgage    on   the       property     to    Mortgage        Electronic

Registration Systems, Inc. ("MERS") as nominee for Countrywide and

its successors and assigns.           In January 2009, MERS assigned its

interest in the mortgage to Countrywide for the benefit of ING


                                      - 3 -
Bank, FSB ("ING").      Then in February 2012, Countrywide assigned

that interest to ING.        In November 2012, ING merged into Capital

One, National Association ("Capital One").

            Jackson defaulted on her loan in 2008.           In April 2008,

Countrywide sent her a notice of its intention to foreclose and of

her right to cure the default by July 2008.         Then in December 2008,

Countrywide obtained a judgment of foreclosure and sale of the

property, published a notice of sale through its counsel Harmon

Law Offices, P.C. ("Harmon"), acquired the property, and granted

it to Countrywide Home Loans Servicing, LP ("CHL") for the benefit

of ING.     In a "Move Out Agreement" dated January 2009, Jackson

agreed to accept $3,500 from CHL in exchange for vacating the

property by February 2009 and releasing CHL and its successors

from a broad range of claims.          Bank of America, N.A. ("Bank of

America") later became successor by merger to CHL.

            Jackson filed a voluntary petition for relief under

chapter 7 of the Bankruptcy Code in February 2010, received a

discharge injunction in May 2010, and the case was closed in

January 2011.     In October 2011, she received a letter from ING

informing her of a monthly payment due on the promissory note.

Two weeks later and then again in January 2012, Jackson received

a letter from Portnoy & Greene, P.C. ("P&G") identifying itself as

a   debt   collector   and   stating   that   the   entire   amount   on   the

promissory note was due to its client ING.            These communications


                                   - 4 -
led     Jackson        to    believe   that      the   initial    foreclosure      was

unsuccessful, prompting her to move back into the property in June

2012.    Later that month, she received a notice from ING announcing

a foreclosure sale of the property in July 2012.                   Days before the

scheduled sale, Jackson filed a voluntary petition for relief under

chapter    13     of    the    Bankruptcy     Code.     Although    that    case   was

dismissed, she successfully reopened her 2010 case in December

2012 and obtained reinstatement of the automatic stay in January

2013.

                                            B.

            In February 2013, Jackson filed a six-count adversary

complaint in the bankruptcy court naming five defendants: Bank of

America (as successor to CHL); ING; Capital One (as successor to

ING);    P&G;     and       Harmon.    In     Count    I,   she   alleged   wrongful

foreclosure against all defendants except P&G as to the 2008

foreclosure because neither Countrywide nor ING was the mortgagee

at the time.           In Counts II, III, and IV, respectively, Jackson

alleged violations of the Massachusetts and federal Fair Debt

Collection Practices Acts ("FDCPA"), deceit and misrepresentation,

and negligence against all except P&G.                  In Count V, she alleged

deceit, misrepresentation, violation of the FDCPA, and violation

of the discharge injunction against P&G for falsely stating in its

January 2012 letter that ING was the mortgagee at the time.

Finally, in Count VI, Jackson alleged breach of contract and


                                         - 5 -
wrongful foreclosure against all defendants for failure to send

her notices of default before both the 2008 and 2012 foreclosures.

           In May 2013, the bankruptcy court dismissed Count II in

part (the federal FDCPA claim) and Count III "for the reasons set

forth on the record of today's hearing."        Pursuant to the court's

order, Jackson filed an amended complaint providing more detail on

the remaining Count II claim (the Massachusetts FDCPA claim) as

well as Counts IV and VI.        Count VI was amended to apply only to

the 2012 foreclosure.    In July 2013, the court, as recorded in the

text orders on the docket, dismissed Count I as to Harmon full-

stop and as to Bank of America, Capital One, and ING "except

insofar as it   [sought]       a declaratory judgment that the 2008

foreclosure [was] void"; Counts II and IV; and Count VI as to Bank

of America and Harmon -- all "for the reasons set forth in the

record of today's hearing."       In doing so, the court resolved all

claims against Harmon.        Later in January 2014, the court granted

summary judgment as to Count I in favor of Jackson, voiding the

2008 foreclosure and resolving the final claim against Bank of

America.

           Alongside    the    adversary   proceeding   was   a   parallel

proceeding related to Capital One's $219,536.86 claim in Jackson's

reopened bankruptcy case for monies owed related to the property.

In December 2013, the bankruptcy court ruled that Jackson had

failed to provide substantial evidence to rebut the prima facie


                                   - 6 -
validity of Capital One's proof of claim, amended to $295,064.22,

except as to whether and how much it should be reduced to reflect

the time that she did not live at the property after the 2008

foreclosure.        The court also consolidated that claim objection

with the ongoing adversary proceeding.          In October 2014, Capital

One   sought   to    file   another   amended   claim   in    the   amount   of

$246,242.22, excluding the accruals from Jackson's vacancy.                  But

Jackson objected, and the court struck the claim.

            In June 2014, the court granted summary judgment as to

Count VI in favor of Capital One and ING, resolving the final

claims against them, and denied Jackson's cross-motion for summary

judgment.

            In July 2015, the bankruptcy court held a one-day bench

trial on the two remaining disputed issues: (1) whether and by

what amount Capital One's claim against Jackson's estate should be

reduced to reflect the time that she was not living at the

property; and (2) whether P&G is liable under Counts V and VI of

Jackson's amended complaint. At the close of evidence, the parties

agreed to concurrently file post-trial briefs in October 2015.

Both Capital One and P&G filed their briefs the day that they were

due, but less than an hour before midnight, Jackson requested a

two-week extension of time to file her brief because her counsel

had been hospitalized for the last two weeks.                Both Capital One

and P&G opposed the extension, noting that Jackson's counsel had


                                      - 7 -
made numerous filings in other cases during that same period and

that an extension would prejudice them. The court denied Jackson's

motion.     Nevertheless, nearly three weeks later, Jackson filed a

post-trial brief accompanied by a motion to file nunc pro tunc,

which the court denied in November 2015.

            Jackson also moved to strike two attachments to Capital

One's brief, namely a chart of escrow payments that accrued from

the purported date of her last payment in February 2018 to the

date her case was reopened in December 2012, and a schedule of the

LIBOR history during that period as pulled from a private website.

In November 2015, the court denied the motion.

            In February 2016, the bankruptcy court issued a written

ruling finding that Capital One's claim against Jackson's estate

for monies owed related to the property was $246,242.22, exclusive

of the interest, escrow payments, and late fees that accrued during

the time she spent living outside the property, and that P&G's

letters to Jackson violated the discharge injunction and the

Massachusetts FDCPA, Mass Gen. Laws Ann. ch. 93, § 49.              The court

further     found   that   P&G    was   not     liable   for      deceit    and

misrepresentation    or    for   wrongful     foreclosure   and    breach   of

contract.    In July 2016, after a further evidentiary hearing, the

court issued a written ruling assessing damages against P&G in the

amount of $17,994.




                                   - 8 -
                                      C.

            Jackson     timely appealed to the Bankruptcy Appellate

Panel ("BAP"), contesting at least thirteen of the bankruptcy

court's     orders,     a   "transcript,"     and   unspecified     "adverse

ruling[s]."      The BAP affirmed in all respects.        Jackson v. ING

Bank (In re Jackson), BAP NO. MB 16-046, 2017 WL 3822869 (B.A.P.

1st Cir. Aug. 23, 2017).       This timely second-tier appeal followed.

We have jurisdiction under 28 U.S.C. § 158(d)(1).

                                     II.

            We focus on the bankruptcy court's decision, reviewing

its factual findings for clear error and its legal conclusions de

novo.     See Insite Corp., Inc. v. Walsh Constr. Co. P. R. (In re

Insite Corp., Inc.), 906 F.3d 138, 145 (1st Cir. 2018) (quotation

marks and citation omitted).        While we accord no special deference

to the BAP's determinations, we "nevertheless pay great attention

to the considered opinion of the three experienced bankruptcy

judges who sit on the BAP."         See Mission Prod. Holdings, Inc. v.

Old Cold, LLC (In re Old Cold LLC), 879 F.3d 376, 383 & n.2 (1st

Cir. 2018).      To the extent we find any error, we consider whether

it was harmless.        See Fed. R. Civ. P. 61; Fed. R. Bankr. P. 9005.

            We   also    consider   whether   any   arguments     have   been

forfeited -- "the failure to make the timely assertion of a right"

-- or waived -- "the intentional relinquishment or abandonment of

a known right."       United States v. Cezaire, 939 F.3d 336, 339 n.2


                                    - 9 -
(1st Cir. 2019) (alteration omitted) (internal quotation marks

omitted) (citations omitted) (quoting Barna v. Bd. of Sch. Dirs.

of Panther Valley Sch. Dist., 877 F.3d 136, 147 (3d Cir. 2017)).

Forfeited claims are reviewed only for plain error, see Redondo

Const. Corp. v. P.R. Highway & Transport. Auth. (In re Redondo

Const. Corp.), 678 F.3d 115, 121 (1st Cir. 2012), while waived

claims generally merit no consideration, see United States v.

Goodhue, 486 F.3d 52, 55 (1st Cir. 2007).

         Jackson   challenges   the   following   orders   of   the

bankruptcy court: (1) the May and July 2013 orders dismissing all

of her claims against Harmon and most of her claims against Bank

of America, Capital One, and ING; (2) the December 2013 order

insofar as it overruled most of her objections to Capital One's

proof of claim; (3) the June 2014 order granting Capital One and

ING's motion for summary judgment and denying her cross-motion;

(4) unspecified "adverse evidentiary rulings" at the July 2015

trial; (5) the October and November 2015 orders denying her an

extension of time and leave to file nunc pro tunc her post-trial

brief; (6) the November 2015 order denying her motion to strike

two of the exhibits to Capital One's brief; (7) the February 2016

decision insofar as it valued Capital One's claim against her

estate at $246,242.22; (8) the same decision insofar as it found

that P&G was not liable for deceit and misrepresentation; (9) the

same decision insofar as it found that P&G was not liable for


                             - 10 -
wrongful foreclosure or breach of contract; and (10) the July 2016

order insofar as it awarded only $17,994 in damages against P&G.

We address these challenges seriatim.

                                     A.

           As to the May and July 2013 orders dismissing most of

Jackson's claims, we need not delve too deep.           Jackson has waived

any challenge to those orders by failing to properly develop the

record on appeal and her argument for reversal.

           The   BAP   declined   to    review   this   challenge   because

Jackson did not provide the transcripts of the hearings at which

the claims at issue were orally dismissed, as was required under

Fed. R. Bankr. P. 8009.       Although Jackson attempted to supplement

the record with the July 2013 transcript, she only did so two weeks

after oral argument.     The BAP denied her request, commenting that

it "would be unfairly prejudicial to the appellee(s) and would

reward the appellant for its failure to comply with the applicable

rules."    The BAP also declined to exercise its discretion under

Fed. R. Bankr. P. 8009(e) to correct that fatal omission itself.

Before    Jackson   ordered    the     July   2013   transcript,    neither

transcript was available on the bankruptcy court's docket.

           Jackson makes no mention in her opening brief of the

BAP's decision not to review her challenge, to deny her motion to

supplement the record with the July 2013 transcript, and to decline

to correct the record itself.          Only in reply did Jackson, while


                                  - 11 -
conceding her procedural error, argue that we should overlook it.

She principally argues that the BAP erred in denying her motion to

supplement    the   record   because   any   prejudice   could   have   been

mitigated by allowing for additional briefing, that this court

reviews the bankruptcy court's decision "directly," and that "[i]n

any event," we have the "relevant transcript" now so there is no

good reason to "ignore" it, especially given the public policy in

favor of deciding cases on the merits.

           We need not, as some of the appellees urge, tarry on the

"tricky"   and    "difficult"   questions    surrounding   the   effect   of

waiver on intermediate appeal in a bankruptcy proceeding.          Popular

Auto, Inc. v. Reyes-Colon (In re Reyes-Colon), 922 F.3d 13, 17-19

(1st Cir. 2019); see City Sanitation, LLC v. Allied Waste Servs.

of Mass., LLC (In re Am. Cartage, Inc.), 656 F.3d 82, 90-91 (1st

Cir. 2011).      Nor need we decide whether the BAP erred in denying

Jackson's motion to supplement the record -- a decision that at

least one circuit reviews for abuse of discretion, see, e.g.,

Lifemark Hosps., Inc. v. Liljeberg Enters., Inc. (In re Liljeberg

Enters., Inc.), 304 F.3d 410, 433 & n.43 (5th Cir. 2002), but that

she waived by raising it for the first time in reply, see Kane v.

Town of Harpswell (In re Kane), 254 F.3d 325, 331 (1st Cir. 2001).

Instead, we will accept, for purposes of this case, Jackson's

invitation to treat her arguments as if they were on direct appeal.

In doing so, we comfortably rely on familiar rules of waiver.


                                  - 12 -
            To start, other than including a barebones challenge to

the May and July 2013 orders in her opening brief's restatement of

the issues on appeal, Jackson offers no further discussion on any

of the claims that were dismissed apart from Count III.                      She

presents no argument whatsoever as to how the bankruptcy court

erred in dismissing those claims.        The mere mention of a challenge

suffices only to waive it.      See United States v. Zannino, 895 F.2d

1, 17 (1st Cir. 1990) ("[I]ssues adverted to in a perfunctory

manner, unaccompanied by some effort at developed argumentation,

are deemed waived."); see, e.g., Clarendon Nat'l Ins. Co. v. Phila.

Indem. Ins. Co., 954 F.3d 397, 407-08 (1st Cir. 2020) (deeming

waived an argument against dismissal of a claim because appellant

only "mention[ed] in its opening brief's statement of the case

that it was seeking appellate review of the dismissal" and "did

not discuss this elsewhere in its briefs"); see generally Fed. R.

App. P. 6(b)(1), 28(a)(8).

            Furthermore, the     reasons for the bankruptcy court's

dismissal   of   Count   III   can    only    be   found   in   the   May   2013

transcript, which the bankruptcy court's docket reflects that

Jackson has not ordered and which she has not at any stage sought

to include in the record.      It is well-established that "[p]arties

seeking appellate review must furnish the court with the raw

materials necessary to the due performance of the appellate task."

Campos-Orrego v. Rivera, 175 F.3d 89, 93 (1st Cir. 1999) (citing


                                     - 13 -
Moore v. Murphy, 47 F.3d 8, 10-12 (1st Cir. 1995)).       Accordingly,

"it is the appellant who must bear the brunt of an insufficient

record on appeal" if an examination of the existing record "proves

inconclusive."   Real v. Hogan, 828 F.2d 58, 60 (1st Cir. 1987).1

           Jackson postulates that the bankruptcy court "appears to

have concluded" that Count III was subject to dismissal for want

of detrimental reliance, but this "appears" to be nothing more

than mere speculation based on how the bankruptcy court assessed

in   its   February   2016   decision    her   separate   deceit   and

misrepresentation claim against P&G as alleged in Count V. Because

Jackson has not pointed to, and we cannot discern, anything in the

record or the July 2013 transcript that enables us to confidently

say why the bankruptcy court      dismissed the claim, we cannot

attribute error to its reasoning.       Cf. Rodríguez v. Señor Frog's

de la Isla, Inc., 642 F.3d 28, 37 (1st Cir. 2011) (finding

appellant "cannot prevail" on claim that trial judge gave erroneous

jury instructions because it failed to meet the "basic requirement"

of providing a transcript of the instructions) (citing Campos-

Orrego, 175 F.3d at 94; Moore, 47 F.3d at 10-12); In re Abijoe


     1 Although applications of this doctrine often hinge on Fed.
R. App. P. 10, which does not apply to bankruptcy appeals per Fed.
R. App. P. 6(b)(1)(A), the relevant bankruptcy rules are no
different in this respect.    See In re Abijoe Realty Corp., 943
F.2d 121, 123 n.1 (1st Cir. 1991); see generally Fed. R. App. P.
6(b)(2)(B); Fed. R. Bankr. P. 8009(a)(1) & (4), (b)(1); see also
Fed. R. Bankr. P. 8009 advisory committee note to 2014 amendment
(noting that "[t]his rule is derived from" Fed. R. App. P. 10).


                               - 14 -
Realty Corp., 943 F.2d 121, 127-28 (1st Cir. 1991) (finding that

"[w]ithout a transcript," it was "impossible" to determine whether

the   bankruptcy      court   denied     appellants      the   right   to    present

evidence at the dismissal hearing).

                                         B.

           As    to    the    December    2013       order   overruling     most   of

Jackson's objections to Capital One's proof of claim, Jackson again

waived her challenge by making little more than cursory mention of

it in her opening brief.         See Zannino, 895 F.2d at 17.

                                         C.

           As to the June 2014 order granting Capital One and ING's

motion for summary judgment and denying Jackson's cross-motion on

her claims for breach of contract and wrongful foreclosure related

to the 2012 attempt to foreclose, Jackson engages in sufficient

argumentation to warrant our consideration. Our review is de novo.

See Harris v. Scarcelli (In re Oak Knoll Assocs., L.P.), 835 F.3d

24, 28-29 (1st Cir. 2016).          Nevertheless, her challenge fails on

the merits.

           The claims at issue (and as alleged in Count VI of the

amended complaint) maintained that Capital One and ING's failure

to provide Jackson certain notices during the 2012 commencement of

foreclosure     constituted     a   breach      of    the    promissory     note   and

mortgage contract and a wrongful foreclosure in violation of Mass.

Gen. Laws Ann. ch. 244, § 35A.                The bankruptcy court concluded


                                       - 15 -
that Jackson did not raise a trialworthy issue of fact as to

whether she was entitled to any remedy because of the alleged

violations.    The court noted that in U.S. Bank National Ass'n v.

Schumacher, 467 Mass. 421 (2014), the Supreme Judicial Court ruled

that the pre-foreclosure remedy for a violation of § 35A was at

best an injunction and issuance of a compliance notice and a new

cure period.      It then concluded that Jackson was functionally

already receiving an injunction by virtue of the automatic stay,

that a declaratory judgment entitling her to a new notice would be

futile because the stay would prohibit issuance of the notice, and

that a new notice would not be warranted if she cured her default

pursuant to 11 U.S.C. § 1322(b)(5).      The court also found that

Jackson failed to show that she would be entitled to damages on

the breach of contract claim.

          Jackson now raises two claims of error, neither of which

are convincing.    She stresses that the bankruptcy court "did not

have the benefit of" the Supreme Judicial Court's decision in Pinti

v. Emigrant Mortgage Co., Inc., 472 Mass. 226 (2015).      But the

rule pronounced in Pinti is prospective only and was issued after

the bankruptcy court decided this issue.     Id. at 243.   Even if

Pinti's reach extended to this case, see Galvin v. U.S. Bank, N.A.,

852 F.3d 146, 157 n.10 (1st Cir. 2017) (citing Aurora Loan Servs.,

LLC v. Murphy, 88 Mass. App. Ct. 726, 731 (2015)), it is not clear

how it would operate to save Jackson from summary judgment.   Pinti


                                - 16 -
simply stood for the position that the failure to strictly comply

with   the   notice    of   default   provisions    in   paragraph   22   of   a

Massachusetts mortgage contract voids an attendant foreclosure.

472 Mass. at 227, 242.        Because the attempted foreclosure in 2012

was just that -- an attempt -- there was nothing to void.

             What is confusing is that Jackson acknowledges all of

this, so it is not clear exactly what she is arguing.                She seems

to think that Pinti should inform our view of whether there was a

breach in this case, which erroneously suggests that the bankruptcy

court's decision turned on her failure to show a breach as opposed

to damages.    Jackson also appears to be under the impression that

the operative foreclosure was the one in 2008 even though her

amended complaint abandoned any such claim by focusing Count VI

solely on the 2012 attempted foreclosure, as the bankruptcy court

correctly noted.       See Connectu LLC v. Zuckerberg, 522 F.3d 82, 91

(1st Cir. 2008) ("An amended complaint, once filed, normally

supersedes the antecedent complaint.               Thereafter, the earlier

complaint is a dead letter and no longer performs any function in

the case." (internal quotation marks and citations omitted)); see

generally Fed. R. Civ. P. 15; Fed. R. Bankr. P. 7015.

             Jackson also contends that the Move Out Agreement was

based on mutual errors of law and fact and therefore cannot be a

bar to damages.       This argument is irrelevant, and doubly so.          For

one, it is irrelevant because the bankruptcy court's analysis did


                                      - 17 -
not hinge on the Move Out Agreement, as the BAP rightly noted.

And as Capital One has argued (in what is perhaps a bit of a

concession to Jackson), the Move Out Agreement is irrelevant to

the 2012 foreclosure action -- the only such action at issue in

Count VI.

                                          D.

                  As to any "adverse evidentiary rulings" at the July 2015

trial, we have no difficulty finding that Jackson waived this

argument by failing to develop it.               See Zannino, 895 F.2d at 17.2

                                          E.

                  As to the October and November 2015 orders denying

Jackson an extension of time to file her post-trial brief and leave

to file it nunc pro tunc, our review is for abuse of discretion.

Cf. Graphic Commc'ns Int'l Union, Local 12-N v. Quebecor Printing

Providence, Inc., 270 F.3d 1, 3–4 (1st Cir. 2001).

                  We find no abuse.       Jackson inexplicably waited until

less       than    an   hour   before   the   long-settled   concurrent   filing

deadline before she alerted the bankruptcy court to any issue that

she had with meeting it.           As other parties had already filed their



       We note that Jackson appears to have taken issue with how
       2

the bankruptcy court weighed the evidence in determining Capital
One's claim, arguing that "[t]he bankruptcy court erred in its
evidentiary rulings at trial in finding a higher balance due."
That is something quite different from what is commonly understood
as an "evidentiary ruling," to wit, a decision whether to admit or
exclude certain evidence.


                                        - 18 -
briefs, the court's acceptance of a belated brief by Jackson would

have granted her an unfair advantage.    That her counsel may have

been hospitalized does not move the needle in view of all the

circumstances, including the fact that he made numerous filings

during the period of his reported hospitalization.    Cf. Cordero-

Soto v. Island Fin., Inc., 418 F.3d 114, 117-18 (1st Cir. 2005)

(finding no abuse of discretion in denial of third motion for

extension of time when ill counsel took a deposition but did not

"make the small additional effort" of filing a motion for extension

of time).

            Jackson provided no better reason to excuse her belated

filing three weeks after the deadline had passed, which would only

have compounded the prejudice to the other parties.    See Pioneer

Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380,

395 (1993) (noting that bankruptcy courts must consider "the danger

of prejudice," "the length of the delay," and "the reason for the

delay" when deciding whether to permit late filings for "excusable

neglect") (citing Fed. R. Bankr. P. 9006(b)(1)).

            Moreover, Jackson's post-trial brief, which contained

less than two pages of argumentation, appears to have been little

more than an attempt to relitigate an issue from the main case.

Her brief focused on the principal balance due on her loan on the

date she retook possession of the property and seemed to argue

that anything in excess of that amount was necessarily an accrual


                               - 19 -
from the period she was vacant from the property.            But as the

bankruptcy court noted, the purpose of the trial with respect to

the proof of claim was to determine whether Capital One was owed

any accruals from the vacancy period and, if not, by what amount

the claim should be reduced.      The principal balance amount was

settled at the proof-of-claim stage in the main case, and any

objections to that amount should have been offered then and there.

Jackson did not offer any.

           In view of the fact that the focus of this issue at trial

was solely to determine the accrual amount, the principal balance

at the time that Jackson returned to the property was irrelevant,

as it would not have affected any accruals that had accumulated

earlier.      Furthermore, her benchmark for Capital One's claim

inexplicably    excluded   accruals    that   accumulated   between   her

repossession of the property and the reopening of her bankruptcy

case.   Accordingly, the denials of Jackson's motions regarding her

post-trial briefs were not an abuse of the court's discretion.

                                  F.

           As to the November 2015 order denying Jackson's motion

to strike, we again review her preserved arguments for abuse of

discretion.    See In re Fin. Oversight & Mgmt. Bd. for Puerto Rico,

899 F.3d 1, 17 (1st Cir. 2018).       Again, we find none.

           The bankruptcy court denied the motion on grounds that

the chart of escrow payments summarized information that was


                                - 20 -
admitted into evidence and may well have been admissible itself

under Fed. R. Evid. 1006, and that it could take judicial notice

of the LIBOR rate history.

          Jackson contends that the bankruptcy court could not

rely on the escrow payments chart simply because the information

it contained was admitted at trial or under the theory that the

chart itself may have been admissible.     But as noted by the BAP,

Jackson identifies no prejudicial effect that consideration of the

escrow payments chart may have had on the bankruptcy court's

evaluation of Capital One's claim.      Consequently, Jackson waived

that argument and we are left to conclude that any conceivable

error was harmless.   See Clukey v. Town of Camden, 894 F.3d 25, 35

(1st Cir. 2018).

          Similarly, Jackson's complaint that the LIBOR schedule

was not presented at trial gets her nowhere.        Courts may take

judicial notice at any stage of the proceeding, see Fed. R. Evid.

201(d), and prevailing interest rates are a proper subject of

judicial notice, see Transorient Navigators Co., S.A. v. M/S

Southwind, 788 F.2d 288, 293 (5th Cir. 1986).      Jackson does not

dispute any of this; rather she makes two narrower arguments.    She

asserts that she was denied the opportunity to be heard because

the bankruptcy court did not provide advance notice of its intent

to take judicial notice.   But Jackson, in her own motion to strike,

presaged that possibility and explicitly argued against it.      Nor


                               - 21 -
does the record reflect that she ever requested to be heard on

this issue before or after the court's ruling.   See Norman v. Hous.

Auth. of City of Montgomery, 836 F.2d 1292, 1304 (11th Cir. 1988)

("Absent a request under [Fed. R. Evid.] 201(e) for a hearing

before the district court, the fact that the court took judicial

notice of a fact or the tenor of the notice taken is not grounds

for later appeal.").

          Jackson next argues that the bankruptcy court should

have stated the source of its information and why it believed the

information was accurate.    In denying the motion to strike the

schedule, the court    appears to have demonstrated     at least a

willingness to rely on the LIBOR schedule that was provided by

Capital One. It is certainly questionable whether the court should

have relied on that information, which was drawn from a private

website that expressly disclaimed the information's accuracy.    The

problem for Jackson, again, is that she makes no argument at all

as to how any potential inaccuracies in the schedule prejudiced

her.   Therefore, any error was harmless.   See Clukey, 894 F.3d at

35.

                                 G.

          As to the February 2016 evaluation of Capital One's claim

against Jackson's estate, we review the bankruptcy court's factual

finding for clear error.    See In re Insite, 906 F.3d at 145.    We

find none here.


                               - 22 -
          The    bankruptcy       court    agreed   with   Jackson    that   the

interest, escrow, and late fees that accrued in the period during

which Jackson had vacated the property should be excluded from

Capital One's claim.       One purpose of the trial was to calculate

that amount.      Based on documents submitted by both parties and

accountings     that    Capital   One     presented   at   trial,    the   court

determined that the proper deduction was $48,822, which reduced

the claim to $246,242.22.           Despite ample opportunity, Jackson

presented the bankruptcy court with no alternative calculation for

the reduction.         She did not submit any document or offer any

testimony that laid out an alternative method of accounting, she

waived her closing argument, and she failed to timely file a post-

trial brief.

          Now, before us, Jackson serves a smattering of confused

arguments. She claims that the bankruptcy court improperly shifted

the burden of proof, apparently by failing to require Capital One

to produce evidence in support of its claim.                Jackson seems to

think that Capital One bore the burden at trial to prove its claim

all over again, as opposed simply to proving that it was entitled

to the accruals during the vacancy period and, if so, in what

amount.    As    earlier    explained,      Jackson   is   under     the   wrong

impression.     The portion of the bankruptcy court's decision that

she quotes with skepticism was simply an acknowledgment that

Capital One chose to abandon any claim to accruals from the vacancy


                                    - 23 -
period rather than endeavoring to prove that part of its claim at

trial.    This was unsurprising; Capital One had earlier attempted

to amend its claim a second time to exclude those accruals, but

that effort was thwarted by Jackson herself.

           Jackson   further   complains   that   Capital    One    did   not

present a live witness at trial to authenticate the accounting

documents that were admitted into evidence and to validate its

calculations as derived from those documents.        This is perplexing.

The purpose of authentication is to assist in gatekeeping proffered

evidence, see United States v. Savarese, 686 F.3d 1, 11 (1st Cir.

2012), not in lending additional credence to evidence already

admitted, see Asociación de Periodistas de P.R. v. Mueller, 680

F.3d 70, 79 (1st Cir. 2012).      Jackson also offers no support for

her contention that a court cannot deploy simple arithmetic to

accounting figures that are in evidence in order to calculate a

credit.   These arguments, even if they were not waived for lack of

development, fall short of identifying any reversible error.

                                   H.

           As to the February 2016 decision to find P&G not liable

for   deceit   and   misrepresentation,    our    review    for    preserved

arguments is de novo.    See In re Insite, 906 F.3d at 145.          We find

no error here, either.

           The bankruptcy court concluded that Jackson's deceit and

misrepresentation claim failed because she failed to show that she


                                 - 24 -
had detrimentally relied on P&G's January 2012 letter.               Jackson

argues that detrimental reliance was not an essential element of

her claim and that, in any case, she did detrimentally rely on the

letter.

             The BAP found that Jackson failed to preserve her first

argument by failing to raise it before the bankruptcy court.

Jackson does not dispute that she failed to raise it below but

argues that she should not be held at fault because "both sides"

took the issue "for granted."          But it was Jackson who initiated

the adversary proceeding; she carried the burden of proving all of

the elements of her claims.      If she believed that the bankruptcy

court erred in requiring her to show detrimental reliance, she,

not   P&G,   was   responsible   for    bringing   that   to   the   court's

attention.    Cf. LNC Invs., Inc. v. First Fid. Bank, N.A. N.J., 173

F.3d 454, 461 n.5 (2d Cir. 1999) (declining to consider argument

that reliance was not an element of a claim as unpreserved).

             As Jackson's claim was forfeited, we review for plain

error. In support of her first argument, Jackson cites our opinion

in Massachusetts School of Law at Andover, Inc. v. American Bar

Ass'n, 142 F.3d 26 (1st Cir. 1998) [hereinafter MSL].            There, we

noted the "general rule" that without the "necessary element" of

detrimental reliance, there is no negligent misrepresentation

claim under Massachusetts law.          Id. at 41 (citing Romanoff v.

Balcom, 4 Mass. App. Ct. 768, 769 (1976)).         But we also recognized


                                 - 25 -
an "exception" to this rule: that "[i]n the absence of detrimental

reliance, a party still may be held liable under Massachusetts law

for misrepresentation of information negligently supplied for the

guidance of others."       Id. (citing Fox v. F & J Gattozzi Corp., 41

Mass. App. Ct. 581, 587 (1996)).         Jackson, quoting this language,

says she falls within that exception.

            The BAP observed that Jackson engaged in cherry-picking

quotes.    Indeed, we went on to note in MSL that to fall within the

exception, a plaintiff would have to show "loss caused to [third

persons]   by    [the   recipient's]     justifiable       reliance   upon    the

information."      Id.    (quoting     Fox,   41   Mass.    App.   Ct.   at   587

(alterations in original)           (quoting Restatement (Second) Torts

§ 552(1) (1977))).       Jackson in turn suggests that we distorted Fox

with our alterations to that quote, arguing that it "makes no

sense" for a third person to have a cause of action against the

originator of a misrepresentation but not the transmitter.

            To clear up any confusion, the point that we were making

in MSL was simply that a plaintiff could sue the originator of a

negligent misrepresentation even if the plaintiff did not rely on

the misrepresentation, so long as some third person justifiably

relied on it and the plaintiff suffered harm as a result.                See id.

(finding    no   fraudulent    or    negligent     misrepresentation      where

plaintiff did not plead that it or anyone else relied on the false

information nor that it suffered any harm from the information's


                                     - 26 -
transmittal).    As the BAP noted, Jackson does not point to any

third party who justifiably relied on P&G's misrepresentation, so

she cannot take advantage of the exception articulated in MSL.

Still, to the extent there was any error, we cannot say that it

was "clear or obvious."     Nat'l Fed'n of the Blind v. Container

Store, Inc., 904 F.3d 70, 86 (1st Cir. 2018) (citation omitted)

(internal quotation marks omitted).

            Jackson argues in the alternative that she did in fact

detrimentally rely on P&G's letter when she incurred costs filing

a June 2012 civil action in Superior Court against ING, the

purported mortgagee named in the letter, as opposed to Countrywide,

the actual mortgagee, as well as when she reopened this bankruptcy

case and converted it to a chapter 13 case.     Again, as noted by

the BAP, Jackson failed to preserve this argument.

            We find no error that could be considered "clear or

obvious."   Nat'l Fed'n of the Blind, 904 F.3d at 86.   Jackson has

not shown that she incurred any greater expense than she otherwise

would have but for P&G's misrepresentation.       Jackson's amended

complaint alleged that she filed the Superior Court action "[i]n

order to stop [P&G] from foreclosing."   It is not clear why Jackson

would have forsaken her attempt to obtain an injunction had P&G

accurately stated the holder of the mortgage in its letter.   It is

not even clear that Jackson would have avoided incurring costs to

serve P&G in that proceeding, as her beef with P&G went beyond the


                               - 27 -
misrepresentation and included allegations that the letter itself

violated the discharge injunction.        The same is true for Jackson's

decision to move to reopen and convert her bankruptcy case.

                                     I.

           As to the February 2016 decision to find P&G not liable

for wrongful foreclosure or breach of contract, our review is de

novo.   See In re Insite, 906 F.3d at 145.       Again, we find no error.

           Jackson lodges a cursory challenge to the bankruptcy

court's   no-liability   finding    on    her   wrongful   foreclosure   and

breach of contract claims against P&G.           The court stated that it

reached that conclusion for similar reasons that it granted summary

judgment in favor of Capital One and ING on the related claims

against them.   First, the court, citing Nash v. GMAC Mortg., LLC,

No. CA 10-493 S, 2011 WL 2470645, at *11 (D.R.I. 2011), report and

recommendation adopted, No. CA 10-493 S, 2011 WL 2469849 (D.R.I.

2011), found that Jackson's wrongful foreclosure claim failed

because the 2012 foreclosure was not completed -- an element of

the claim.    Second, it found that Jackson's breach of contract

claim, premised on a violation of Mass. Gen. Laws Ann. ch. 244,

§ 35A, was not ripe for adjudication.

           Jackson cites generally the Supreme Judicial Court's

opinion in U.S. Bank National Ass'n v. Ibanez, 458 Mass. 637

(2011), without even a pincite to direct our attention to any

relevant part of the opinion.        The part of the opinion that she


                                   - 28 -
seems to rely on simply states that a foreclosure executed pursuant

to a statutory power of sale "goes forward unless the mortgagor

files    an    action    and   obtains      a     court    order   enjoining      the

foreclosure."      Id. at 646 (citing Beaton v. Land Ct., 367 Mass.

385, 393 (1975)).       Jackson points to the fact that a mortgagor can

file a lawsuit to enjoin a foreclosure for the proposition that

"[a]    threatened      foreclosure    is       wrongful   even    if   it   is   not

completed," that "[i]n doing so, a mortgagor suffers damages," and

that therefore there is no bar to awarding her damages.

              Jackson's argument is flawed.            It is possible that the

bankruptcy court may have conflated the reasons it gave.                     But the

part of Ibanez that she alludes to does not at all hold, or even

imply, that a completed foreclosure is not a prerequisite to a

wrongful foreclosure claim in Massachusetts.                  Nor does it adopt

the position that the costs incurred in filing a lawsuit suffice

to show damages for purposes of a breach of contract claim.                        If

anything, it suggests the contrary by noting that a mortgagor can

file a lawsuit to obtain an injunction enjoining the foreclosure.

We see nothing in Ibanez that should disturb the bankruptcy court's

conclusion, if not its reasoning.                To the extent that Jackson's

argument is not waived for failure to develop it, it fails for the

simple fact that she has not pointed to any error.




                                      - 29 -
                                       J.

           As to the July 2016 decision to exclude certain costs

from Jackson's damages award against P&G, Jackson again waived her

challenge.   The BAP declined to evaluate this challenge because

Jackson   supplied   an    incomplete       record,   including   neither   the

transcript   of   the     relevant    evidentiary      hearing    nor   certain

documents directly implicated in her calculation of damages.                For

the reasons already discussed, Jackson's procedural missteps tie

our hands.

                                      III.

           For the foregoing reasons, we affirm the decision of the

BAP affirming the bankruptcy court in all respects.




                                     - 30 -